Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
2. Applicant’s election without traverse of Group I, Claims 1-12 in the reply filed on 6/21/2021 is acknowledged.  Group II, Claim 13-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
3.     Claims 1, 2, 6, 7, 8, 11 are objected to because of the following informalities: 
	Claim 1, line 6, “information to memory” should be – information to a memory—
	Claim 1, line 7, “interruption of wireless power reception” should be – interruption of the wireless power reception--
	Claim 1, line 7, “ receive session attribute information” should be – receive the session attribute information—
	Claim 1, line 9, “wireless power reception” should be –the wireless power reception—
	Claim 2, line 4, “wireless power reception” should be –the wireless power reception—
	Claim 2, line 5, “wireless power reception” should be –the wireless power reception—
	Claim 6, line 2, “wireless power reception” should be –the wireless power reception—
	Claim 7, line 6, “information to memory” should be – information to a memory—
	Claim 7, line 8, “interruption of wireless power reception” should be – interruption of the wireless power reception--
	Claim 7, line 8, “ receive session attribute information” should be – receive the session attribute information—
	Claim 7, line 10, “wireless power reception” should be –the wireless power reception—

	Claim 8, line 4, line 5, “wireless power reception” should be –the wireless power reception—
	Claim 11, line 1, “wireless power reception” should be –the wireless power reception—
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.  Claims 1-5, 7-10, 12  are rejected under 35 U.S.C. 103 as being unpatentable over Noh (US 20200266665 A1) in view of Ochi (US20060287763A1) and Mochida (US 20110025265).
	With regard to claim 1, Noh teaches control logic for a wireless power receiver that adapts the wireless power receiver to: establish wireless power reception during a wireless power transfer session from a wireless power transmitter ( S820, Fig. 8) at a first power level( power level at first wireless charging mode, Fig. 8);
execute an authentication process with the wireless power transmitter ( S830, Fig. 8);
if the authentication process completes successfully ([0096], a power contract has been created) send session attribute information ( [0091] authentication initiator and responder can be exchangeable, power receiver can be the responder, [0097] after the power contract, a responder may transmit the identity or configuration information to the imitator) to memory (see [0028] data received from another component  ( communication module) saved in memory, 
	Noh does not explicitly teach receive session attribute information from the memory   after interruption of wireless power reception at the first power level at the wireless power receiver. 
	Ochi teaches receive session attribute information ( e.g., [0284] authentication history information, key information.  the power transmission control 112 send information b and b’ with rapid authentication key information to the power receiving control 212)  from the memory  ( Noh [0028] processor/controller load data from the memory, [0284] of Ochi teaches power transmitting control 112 load/search data, the combination of Noh and Ochi teaches a power transmission controller load data from its memory) when perform authentication ( see [0284] )after interruption of wireless power reception at the wireless power receiver ([0137] –[0138]teaches the power transmission can be stopped. [0078] teaches charging of one to three seconds is repeated for fifteen times a day, [0284] teaches the power transmitter sends the authentication key information to the receiver based on authentication history information, [0092] teaches about transmitter and receiver exchange history about past charging. The concept of stop charging/ charge repeated multiple times, exchange history about past charging teaches an interruption of the charging and restart the charging using the history information).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control logic of Noh, to receive session attribute information from the memory  after interruption of wireless power reception at the wireless power receiver, as taught by Ochi,  in order to reuse the authentication information, implement a rapid authentication process, and improve the operating efficiency ( see [0101] of Ochi).
	

	To clarify, the combination of Noh and Ochi teaches all the limitations of claim 1, except the interruption of the wireless power reception at the first power level. Mochida teaches interruption of the wireless power reception at the first power level ( with an authentication followed after the interruption , the Noh and Ochi teaches receive session attribute information is part of the authentication). And it is well known in the art that a power transmitter can change transmitting power levels, which is evidenced by the Fig. 8 of Noh and Fig. 4 of Mochida.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control logic of Noh and Ochi, to receive session attribute information from the memory  after interruption of wireless power reception at the first power level at wireless power receiver, as taught by Mochida,  in order to stop the charge at the initial level if there are any undesired condition ( such as foreign object) affecting the charging ( see [0068] of Mochida), avoid degrading of the power transfer efficiency and wasting the power.
	With regard to claim 2, the combination of Noh, Ochi and Mochida teaches all the limitations of claim 1, Noh further teaches adapts the wireless power receiver to:
generate the session attribute information ([0097] after the power contract, a responder may transmit the identity or configuration information to the imitator) validating the received session attribute information ( [0102] verify the received information is valid); re-establish wireless power reception from the wireless power transmitter at the first power level before establishing wireless power reception at the second power level (See Fig. 8, when start  the  first power level happens before the second power level reception)

	With regard to claim 3, the combination of Noh , Ochi and Mochida teaches all the limitation of the claim, Noh further teaches  wherein the memory is located with the wireless power transmitter (( [0091] authentication initiator and responder can be exchangeable, power receiver can be the responder, [0097] after the power contract, a responder may transmit the identity or configuration information to the imitator. see [0028] data received from another component  ( communication module) saved in memory); therefore the initiator (transmitter) receives session attribution information ( identity or configuration information) and can save the information in its memory).
	With regard to claim 4, the combination of Noh ,Ochi and Mochida teaches all the limitations of claim 1,  Noh further teaches wherein the session attribute information includes at least one component of information that is particular to the wireless power transfer session [0097] after the power contract, a responder may transmit the identity or configuration information to the imitator). Ochi also teaches the session attribute information includes at least one component of information that is particular to the wireless power transfer session ( key information and see [0092] version information of respective policies, and a previous matching result of policies, as well as a charging determination procedure).
	With regard to claim 5, the combination of Noh , Ochi and Mochida  teaches all the limitations of claim 1, Ochi further teaches wherein the session attribute information includes 
	With regard to claim 7, Noh teaches a method of receiving power wirelessly by a wireless power receiver during a wireless power transfer session, the method comprising:
establishing wireless power reception from a wireless power transmitter in a first mode of operation (S820, Fig. 8); executing an authentication process with the wireless power transmitter ( e.g., 830, Fig. 8); sending session attribute information to memory (( [0091] authentication initiator and responder can be exchangeable, power receiver can be the responder, [0097] responder send identity information to the initiator ( e.g., transmitter), also see [0028] data received from another component  ( communication module) saved in memory), wherein the session attribute information includes at least some information relating to the authentication process ( identification information [0097]); and establishing wireless power reception from the wireless power transmitter in a second mode of operation ( e.g., S840, Fig. 8) after receiving the session attribute information( e.g., S830, Fig. 8) ( see S840 is after the S830, Fig. 8).
	Noh does not teach receiving session attribute information after interruption of wireless power reception in the first mode of operation at the wireless power receiver. 
	However, Ochi teaches receive session attribute information ( e.g., authentication history information, key information [0284] the power transmission device 112 send information b and b’s with rapid authentication key information to the power receiver 212 )  after interruption of wireless power reception at the wireless power receiver ([0137] teaches the power transmission can be stopped. [0284] the power transmitter sends the authentication key information to the receiver based on authentication history information, [0092] teaches about transmitter and receiver exchange history about past charging. The concept of stop charging, using history 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Noh, to receive session attribute information after interruption of wireless power reception at the wireless power receiver, as taught by Ochi,  in order to reuse the authentication information, implement a rapid authentication process, and improve the operating efficiency ( see [0101] of Ochi).
	In addition Mochida teaches perform authentication ( S12, Fig. 4) after interruption of wireless power reception at the first power level at wireless power receiver (S15, Fig. 4, see Fig. 4, Mochida has a first power level at preliminary charging and a second power level at normal charging, Fig. 4). ( see S15 -> S16, and when load does not applied, it goes back to S11 and S12, perform the authentication in S12, Fig. 4, [0069]).
	To clarify, the combination of Noh and Ochi teaches all the limitations of claim 7, except the interruption of the wireless power reception at the first power level. Mochida teaches interruption of the wireless power reception at the first power level ( with an authentication followed after the interruption and the Noh and Ochi teaches receive session attribute information is part of the authentication). And it is well known in the art that a power transmitter can change transmitting power levels, which is evidenced by the Fig. 8 of Noh and Fig. 4 of Mochida.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Noh and Ochi, to receive session attribute information after interruption of wireless power reception at the first power level at wireless power receiver, as taught by Mochida,  in order to stop the charging at the initial level if there are any undesired condition ( such as foreign object) affecting the charging ( see [0068] of Mochida), avoid degrading of the power transfer efficiency and wasting the power.
With regard to claim 8, the combination of Noh , Ochi and Mochida  teaches all the limitations of claim 7,  Noh further teaches generating, by the wireless power receiver, the session attribute information ( identity information [0097]) ); validating the received session attribute information ( [0102] verify the received information is valid); and re-establishing wireless power reception from the wireless power transmitter in the first mode of operation before establishing wireless power reception in the second mode of operation ( see Fig. 8 of Noh, 820 is always before 840, and Ochi teaches stop the charging and re-establish charging in [0137][0284][0092]). Mochida also teaches re-establishing wireless power reception from the wireless power transmitter at the first power level before establishing wireless power reception at the second power level ( see Fig. 4, S15-> S16 ( stop power transmission)-> S11-> S12 ( reestablish at the first power level).
	With regard to claim 9, the combination of Noh ,Ochi and Mochida teaches all the limitations of claim 7, and Noh further teaches the memory is located with the wireless power transmitter ((( [0091] authentication initiator and responder can be exchangeable, power receiver can be the responder, [0097] after the power contract, a responder may transmit the identity or configuration information to the imitator. see [0028] data received from another component  ( communication module) saved in memory); therefore the initiator (transmitter) receives session attribution information ( identity or configuration information) and can save the information in its memory).
	With regard to claim 10, the combination of Noh , Ochi and Mochida teaches all the limitations of claim 7, Noh further teaches the session attribute information includes at least one component of information that is particular to the wireless power transfer session([0097] after the power contract, a responder may transmit the identity or configuration information to the imitator]).
	With regard to claim 12, the combination of Noh , Ochi  and Mochida teaches all the limitations of claim 7,  Noh further teaches wherein the second mode of operation comprises .

5. Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Noh (US20200266665  A1), Ochi (US20060287763A1) and Mochida (US 20110025265) in further view of Onishi (US 20080197802).
	With regard to claim 6, the combination of Noh ,Ochi and Mochida teaches all the limitations of claim 1, but not establishing wireless power reception for a second time from the wireless power transmitter in the first mode of operation before the act of receiving the session attribute information.
	However, Onishi teaches establishing wireless power reception for a second time ( Ochi teaches stop charge and re-establish charge as discussed above)  from the wireless power transmitter in the first mode of operation ( ST2, ST3, Fig. 12) ( note ST2, ST3 is first mode of operation, ST8 is the second mode of operation) before the act of receiving the session attribute information (ST4, ST5 Fig. 12) ( ST4 and ST5 are authentication process. Onishi teaches establish the first mode of operation before authentication,  Ochi teaches receiving the session attribution information happens during the authentication. Therefore, the combination of Ochi and Onishi teaches  re-establish in the first mode of operation before receiving the session attribute information).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the logic of claim 1, to establish wireless power reception for a second time from the wireless power transmitter in the first mode of 
	With regard to claim 11, the combination of Noh, Ochi and Mochida teaches all the limitations of claim 7, but not establishing wireless power reception for a second time from the wireless power transmitter in the first mode of operation before the act of receiving the session attribute information.
	However, Onishi teaches establishing wireless power reception for a second time ( Ochi teaches stop charge and re-establish charge as discussed above)  from the wireless power transmitter in the first mode of operation ( ST2, ST3, Fig. 12) ( note ST2, ST3 is first mode of operation, ST8 is the second mode of operation) before the act of receiving the session attribute information (ST4, ST5 Fig. 12) ( ST4 and ST5 are authentication process. Onishi teaches establish the first mode of operation before authentication,  Ochi teaches receiving the session attribution information happens during the authentication. Therefore, the combination of Ochi and Onishi teaches  re-establish in the first mode of operation before receiving the session attribute information).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 7, to establish wireless power reception for a second time from the wireless power transmitter in the first mode of operation before the act of receiving the session attribute information, as taught by Onishi,  in order to provide the power to the receiver first before the receiver send the authorization data, so that the power receiver is capable to transmit the information using the received power, avoid . 

  
Conclusion
6. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tong (US20150067042A1) teaches a server based backup system for user data.

Aoyama (US 20100225173) teaches about charge device at low power level before the authorization
Jung (US 20180097403) teaches about transmit in power save mode and fault mode
Park (US20190280534A1) teaches about stop power transmission during fod.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

        /PINPING SUN/Primary Examiner, Art Unit 2836